DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 1 has been amended.  Thus, claims 1-10 are presented for examination.

Allowable Subject Matter
Claims 5, 8, 9, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The most similar art of record, Markus et al. [DE 10 2011 084 160], discloses a method for detecting broken rails (paragraph 0001), sensors connected to a monitored rail at discreet points which are used to record vibration behavior where the vibration creates sounds that are sensed by the connected rail sensors (paragraph 0008), a special rail vehicle which is designed as a measuring vehicle used for evaluating vibrations and oscillation behaviors of the monitored rail (paragraph 0011), and [a sensor used for detecting a time profile of a measurement signal where the sensor compares the measurement current time profile with a measurement at a different time profile (paragraph 0007).  However, no art of record discloses the use of cross-correlation events obtained into “exact”, “strong”, “medium”, “weak”, and “no”, a double checking is performed .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Markus et al. [DE 10 2011 084 160].

With regard to claim 1, Markus et al. meets the limitations of:
a railway track condition monitoring system for detecting a partial or complete disruption of a rail of the railway track [a method for detecting broken rails (paragraph 0001)]
a plurality of sensors installed on a rail of the track and spaced by a predetermined distance from each other, the sensors having respective signal acquisition and recording means for the acquisition and recording of an acoustic signal being generated by an approaching train and propagated by the rail or by a ground carrying the rail [sensors 
a signal transfer means for the transfer of an acquired and recorded signal to the passing train by wireless transfer at the time of passing of the train in proximity to sensors and a signal analyzing means for analysing transferred ones of the acquired and recorded signal on-board the passing train [a special rail vehicle which is designed as a measuring
vehicle used for evaluating vibrations and oscillation behaviors of the monitored rail (paragraph 0011)]
means adapted to cross-correlate the signals from a first sensor (sn) and an adjacent second sensor (sn+m) and detect the partial or complete disruption of a rail of the railway track [a sensor used for detecting a time profile of a measurement signal where the sensor compares the measurement current time profile with a measurement at a different time profile (paragraph 0007)]

With regard to claim 2, Markus et al. meets the limitation of:
the installed sensors are adapted to be stimulated by an acoustic stimulation passively generated by the approaching train collecting the data [vibration components of the structure-borne sound wave being registered by the connected track sensors (paragraph 0008)]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3, 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Markus et al. [DE 10 2011 084 160] in view of Maisons [U.S. Patent Publication 2008/0106973]

With regard to claim 3, Markus et al. meets the limitation of:
the installed sensors comprise means for recording the signal [sensors placed along a monitored rail used for recording vibration behavior (paragraph 0008)]

recording the signal for a given programmed time period upon the signal exceeding a predefined noise level [a triggering event causing a receiver to record when a detected magnitude is greater than a selected threshold magnitude (paragraph 0052)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Markus et al. and Maisons to create a monitoring system for a railway where the sensors only record data when a detected vibration exceeds a present vibration threshold in order to aid in determining if a rail failure exists wherein the motivation to combine is to determine the existence of a broken rail (Markus et al. paragraph 0001).

With regard to claim 6, Markus et al. meets the limitation of:
the installed sensors comprise means for recording the signal [sensors placed along a monitored rail used for recording vibration behavior (paragraph 0008)]
However, Markus et al. fails to disclose of recording the signal for a given programmed time period upon the signal exceeding predefined noise level.  In the field of vibration monitoring systems, Maisons teaches:
recording the signal for a given programmed time period upon the signal exceeding predefined noise level  [a triggering event causing a receiver to record when a detected magnitude is greater than a selected threshold magnitude for a set period of time (paragraph 0052)]


	With regard to claim 7, Markus et al. meets the limitation of:
the signal analyzing means is adapted to analyse a recorded start of the signal to derive therefrom rail breakage information indicating a rail discontinuity [a special rail vehicle which is designed as a measuring vehicle used for evaluating vibrations and oscillation behaviors of the monitored rail in order to determine a rail breakage (paragraph 0011)]
However, Markus et al. fails to disclose of signal acquisition and recording means adapted to identify a start of the signal and to record the start of the signal.  In the field of vibration monitoring systems, Maisons teaches:
signal acquisition and recording means is adapted to identify a start of the signal and to record the start of the signal [a triggering event causing a receiver to record when a detected magnitude is greater than a selected threshold magnitude (paragraph 0052)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Markus et al. and Maisons to create a monitoring system for a railway where the sensors only record data when a detected vibration exceeds a present vibration threshold in order to aid in determining if a rail failure exists wherein the motivation to combine is to determine the existence of a broken rail (Markus et al. paragraph 0001).
Response to Arguments
Applicant's arguments filed on October 15, 2021 have been fully considered but they are not persuasive. 
On page 13, the Applicant argues “In particular, Markus in paragraph [0006] only discloses that the sensor-recorded measurement signal is evaluated with regard to changes compared to the time profile with an intact rail. Markus in paragraph [0007] relied on by the Examiner further discloses that the sensor has an evaluation device for comparing the current course over time with the course over time when the rail is intact. Markus in paragraph [0010] further teaches that the measurement signal from a sensor is evaluated to identify certain individual frequencies and frequency bands that are particularly affected by changes in the rail break.”
The Applicant further argues “Clearly, Markus does not disclose cross-correlation of signals from a first sensor and an adjacent sensor after such signals are acquired, recorded and then transferred to the train. Instead, Markus merely discloses that the sensor-recorded measurement signal is evaluated with regard to changes compared to the time profile with an intact rail. This is also disclosed in paragraph [0010] which mentions ‘in the frequency range the difference between intact and damaged splint can be seen more clearly.’ In order to compare with an intact rail, a reference measurement must be performed beforehand. Such a zero signature is disclosed in paragraph [0020] ‘a zero signature is recorded if it is ensured that there is no broken rail on the rail section to be monitored…’”
The Applicant continues on page 11 with “This is in contrast to the claimed invention as set forth in claim 1, where a reference signal of the intact rail is not needed, as the signals are cross-correlated between adjacent sensors (a first sensor and an adjacent sensor). Since a 
Markus et al. discloses sensors connected to a monitored rail at discreet points which are used to record vibration behavior where the vibration creates sounds that are sensed by the connected rail sensors (paragraph 0008) and a sensor used for detecting a time profile of a measurement signal where the sensor compares the measurement current time profile with a measurement at a different time profile (paragraph 0007).  Nowhere in the claim states the sensors used for signal detection are on the same rail as argued by the Applicant.  Such a concept is clearly seen in figures 4 and 5 of the Applicant’s drawings as well as the specification, but no language of it found in the claim.  Based upon the current presentation of the claimed invention in claim 1, one can interpret the signal of an adjacent rail having adjacent sensors being used to cross correlate the signals detected by sensors on a broken rail line.  If the Applicant intends to claim the adjacent sensors are adjacent to one another on the same line, the Applicant is strongly advised to amend the claim in such a manner.  For this reason, the rejection stands.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 270-7223.  The examiner can normally be reached on Monday- Friday 8:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAMESHANAND MAHASE/Examiner, Art Unit 2689                                                                                                                                                                                                        
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689